Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The applicant’s representative Todd A. Sullivan, Registration No: 47117 on July 28, 2022 authorized the following further examiner’s amendment to be entered.

In claim 1, line 28: replace “deconstructing the alphanumeric sequence contained in the received” with -- deconstructing the received--.
In claim 1, line 35: replace “third parameter is the secret alphanumeric” with -- third parameter is a secret alphanumeric--.
In claim 1, line 39: replace “secret enables” with -- the secret alphanumeric sequence enables --.

Reason for allowance
Claims 1-2, 4-12 and 18-21 are allowed. The following is an examiner’s statement of reasons for allowance. After consideration of the applicant’s correspondence filed on May 24, 2022, through examination of the claims with search and further proposed examiner’s amendments filed in the supplements, the pertinent prior arts of record, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application taken as a whole and the claims having particular features have been found in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TECHANE GERGISO/Primary Examiner, Art Unit 2494